Detailed Action
This is the first office action on the merits for US application number 17/006,098.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of species a) of Figs. 1-9 in the reply filed on June 3, 2022 is acknowledged. The traversal is on the ground(s) that there is no undue burden to consider all the claims on in the single application because generic claim 1 is in condition for allowance.
The argument that there is no undue burden to consider all the claims on in the single application is not found persuasive. It has not been asserted that the claims present an undue burden; accordingly, this argument is moot. Instead, the restriction requirement dated February 4, 2022 is an election of species requirement due to the burden of searching and examining multiple species with mutually exclusive characteristics/structural features as detailed on pages 2-3 of the office action dated February 4, 2022.
The argument that there is no undue burden because generic claim 1 is in condition for allowance is not found persuasive. Examiner notes that a claim cannot be in condition for allowance by the Office if it has not been examined by the Office as examination is a requisite step to determining if a claim is allowable. Further, a claim being or not being in a condition for allowance does not eliminate the burden of searching and considering the claim given the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Applicant indicated that claims 1-6 read on the elected species a) of Figs. 1-9. Accordingly, claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8 on Fig. 6.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one cross section being provided in said threaded section up to said lower surface of claim 1 lines 3-4 and means of said adjustment tool of claim 3 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to at least one cross section being provided in said threaded section up to said lower surface in lines 3-4 and the intended cross section claimed and the intent of ‘threaded section up to the lower surface’ as such appears to claim any cross section and not appreciably limit the claimed set. Further, Applicant has not shown a cross sectional view of the set to clarify what is intended. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2 recites/recite the limitation "the upper side of the internal fixation element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the upper [[side]]surface of the internal fixation element”.
Claim(s) 3 is/are unclear with regards to “operationally located” in line 2 and how the internal fixation element can be located between positions of itself. Examiner is interpreting this as intended to convey that said internal fixation element is capable of moving from an open position to a closed position and suggests amending to clarify.
Claim(s) 3 recites/recite the limitation "the opening and closing positions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “located between [[the]] opening and closing positions”.
Claim(s) 3 is/are unclear with regards to means of the adjustment tool in line 3 as the specification does not appear to provide a definition or examples of the claimed means to enable one to ascertain the associated limitation or equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 3 recites/recite the limitation "said adjustment tool" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “means of [[said]]an adjustment tool”.
Claim(s) 4 recites/recite the limitation "the closed position" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “when the internal fixation element is in [[the]]a closed position”.
Claim(s) 5 recites/recite the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “selected from [[the]]a group consisting of”.
Claim(s) 6 is/are unclear with regards to the “plurality of holes”, “a hole”, and “both holes” in lines 2-3 and if such are intended to refer to, be in addition to, or include the at least one tapered hole of claim 1 line 5. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 6 is/are unclear with regards to the “conical development” in line 3 and if the intended “development” and if this is intended to be a structure or a function and the intended meaning. Examiner is interpreting this as intended to mean that the holes are conical in shape and suggests amending to clarify.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlafli et al. (US 2006/0195104, hereinafter “Schlafli”).
The claimed phrase “machined to” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 1, Schlafli discloses a cannulated locking and fixation set (Figs. 1 and 4, ¶22) capable of use for orthopedic surgery (¶16) comprising: at least one internal fixation element (3) comprising an external threaded tapered section (see illustration of Figs. 1 and 4), with an upper and lower surface (see illustration of Figs. 1 and 4) interconnected by an internal through channel (7, Figs. 1 and 4), at least one cross section being provided in said threaded section up to said lower surface (Figs. 1 and 4), and at least one external fixation element (14) with at least one tapered hole (15) with at least one threaded part (see illustration of Figs. 1 and 4) that receives the internal fixation element (Fig. 4, ¶22). 
As to claim 2, Schlafli discloses that the upper surface of the internal fixation element is machined to fit an adjustment tool (aperture at 9, Figs. 1 and 4, ¶19). 
As to claim 3, Schlafli discloses that said internal fixation element is operationally located between opening and closing positions (Figs. 1 and 4, ¶19) by means of an adjustment tool (Figs. 1 and 4, ¶19). 
As to claim 4, Schlafli discloses a bone fixation element (2) passes through the internal fixation element (Fig. 4) and is operationally retained when the internal fixation element is in a closed position (¶19). 
As to claim 5, Schlafli discloses that said bone fixation element is selected from a group consisting of Cerclage wires, pins with ogives, or Kirschner wires, pins, or a combination thereof (as defined, Fig. 4, ¶22). 
As to claim 6, Schlafli discloses said external fixation element comprises a plurality of holes (Fig. 4), each of which has a hole (Fig. 4) divided into a threaded portion (see illustration of Figs. 1 and 4) and a smooth portion (see illustration of Figs. 1 and 4), both holes comprising a conical development (Fig. 4, ¶s 5, 7, and 17).

    PNG
    media_image1.png
    899
    1527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1078
    1212
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775